Title: To James Madison from Alexander White, 17 February 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 17th. Feb: 1794
I have to acknowledge your favr. of 4th instant with the enclosures, and in return as usual can say little except with respect to the weather which has been so mild as to carry of[f] the late snow and leave the grain exposed to the various changes of season which may take place, but for want of more important subjects will enter into a Family detail commencing with an event probably known to you, the marriage of Nelly Hite with Mr. Theodorick Lee last April. A similar Union took place between Sally Hite and Mr Alexr Pitt Buchanan of Baltimore 14th Ulo. With them Betsy Briscoe is gone, and Polly Hite is with her Sister Lee, so that we remain solus cum sola unless A White whose scene of Action or rather scene of thought is the Office can be considered of our company. Thus situated; the correspondence and Miscellaneous communications of absent Friends become the more engaging. Are Mr. Priestly or Mr Couper the Author of Reports The Task &c yet in Philadelphia? Do they intend this way? How do they like our Country? Mr Toulman I understand has a high opinion of Kentucky as a farming Country. He spent some time with me before he went there; I was much pleased with his company, and to render the scene more agreeable Miss Madison was of the party. Has our Friend our Republican Friend Page made his appearance yet? If he has give my particular Complts. and tell him he has neglected me as he was among the first I wrote to. Adieu And believe me sincerely yours
Alexr White

P. S A letter from a Gentleman in Baltimore this moment informs me, that the Court of G B. has demanded from America a categorical answer to this Question—What part will you take in the War? Is this true?
